Title: To James Madison from Daniel Carroll, 10 February 1788
From: Carroll, Daniel
To: Madison, James


Dear Sir
Rock Creek near George Town feby 10th. 88
On my Brother’s returning from N York he inform’d me, that you had left that City for Pha, in yr. way to Virga. I was at Annapolis, and had just then wrote you the proceedings in Assembly respecting the federal Constitution. Not knowing how to forward it to you with safety, must account for my Silence, untill this moment when I am inform’d by a Letter from my Brother, that you are in N. York; Indeed it is cheifly to account for this Silence, that I take up my pen. My situation, and the severity of the weather, have secluded me allmost from the World, since my return from Annapolis. It is therefore not in my power to give you any information to be depended on; I can only say with some degree of probability, that the plan of the Antifedls. in this State, does not extend so far, as to obtain a rejection of the propos’d Constitun: by our Convention on its meeting; their force will probably be exerted to adjourn untill the Convention of Virginia has decided. Was I to venture an opinion on this occasion, it is that they will not succeed. If New York Assembly appoint a Convention, and Massachusetts have adopted the Constitution there will be less doubt. Some of the publications of the Antifederalists give strong proofs of a great degree of depravity prevailing, & Some things in a few of the federal publications respecting the Conduct of Individuals, had in my opinion better have been omitted.
Alltho’ you cannot at present expect any material information from me respecting this State, I will not omit giving it when in my power. The time approaches when the parties will muster their forces. I hear nothing to be depended on respecting NC. SC. & Ga. You can afford me the most certain intelligence, & I beg it of you, not only as to the probable issue, but when their Conventions are to meet. It will always give me much pleasure to hear from yself that you are well, & to find that you remember, Dear Sr. yr. afftn Hble. Servt &ca
Danl. Carroll
PS. I tryd to make out something by our Chypher—but cannot—can you set me a few words, with […]?
